  Case 17-35082         Doc 65     Filed 03/25/19 Entered 03/25/19 08:52:23              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-35082
         LISA ROBINSON
         DIABLO ROBINSON
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/24/2017.

         2) The plan was confirmed on 06/11/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/12/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/25/2019.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-35082       Doc 65       Filed 03/25/19 Entered 03/25/19 08:52:23                      Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $13,757.47
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                   $13,757.47


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,963.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $551.24
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,514.24

Attorney fees paid and disclosed by debtor:                  $37.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
AT&T SERVICES INC               Unsecured            NA         601.24           601.24           0.00       0.00
AT&T SERVICES INC               Unsecured            NA       1,232.84         1,232.84           0.00       0.00
Cook Country Treasurer          Secured             0.00           NA               NA            0.00       0.00
CREDIT MANAGEMENT LP            Unsecured      2,667.00            NA               NA            0.00       0.00
DEUTSCHE NATIONAL TRUST CO      Secured      211,490.00    404,264.41       517,178.72            0.00       0.00
DEUTSCHE NATIONAL TRUST CO      Secured              NA    112,914.31       112,914.31       6,280.55        0.00
DEUTSCHE NATIONAL TRUST CO      Unsecured    208,037.86            NA               NA            0.00       0.00
ISAC                            Unsecured      9,273.00       9,310.95         9,310.95           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         716.00        716.16           716.16           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         400.00        400.00           400.00           0.00       0.00
JPMORGAN CHASE BANK NA          Unsecured      6,289.00            NA               NA            0.00       0.00
JPMORGAN CHASE BANK NA          Secured        9,075.00     14,452.66        14,452.66       1,689.46     311.10
LVNV FUNDING                    Unsecured         997.00      1,185.84         1,185.84           0.00       0.00
MIDLAND FUNDING                 Unsecured      1,041.00       1,159.40         1,159.40           0.00       0.00
MIDLAND FUNDING                 Unsecured         747.00        747.32           747.32           0.00       0.00
MIDLAND FUNDING                 Unsecured         464.00        464.05           464.05           0.00       0.00
MIDLAND FUNDING                 Unsecured         386.00        393.52           393.52           0.00       0.00
QUANTUM3 GROUP LLC              Secured        2,475.00       6,700.00         6,350.00        827.45     134.67
QUANTUM3 GROUP LLC              Unsecured     12,032.00       7,807.27         8,157.27           0.00       0.00
US DEPT OF ED FEDLOAN           Unsecured     22,978.00     74,764.42        74,764.42            0.00       0.00
US DEPT OF ED FEDLOAN           Unsecured     12,500.00            NA               NA            0.00       0.00
US DEPT OF ED FEDLOAN           Unsecured      7,500.00            NA               NA            0.00       0.00
US DEPT OF ED FEDLOAN           Unsecured      7,128.00            NA               NA            0.00       0.00
US DEPT OF ED FEDLOAN           Unsecured      7,111.00            NA               NA            0.00       0.00
US DEPT OF ED FEDLOAN           Unsecured      7,111.00            NA               NA            0.00       0.00
US DEPT OF ED FEDLOAN           Unsecured      5,078.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-35082         Doc 65      Filed 03/25/19 Entered 03/25/19 08:52:23                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $517,178.72              $0.00             $0.00
       Mortgage Arrearage                               $112,914.31          $6,280.55             $0.00
       Debt Secured by Vehicle                           $20,802.66          $2,516.91           $445.77
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                         $650,895.69          $8,797.46           $445.77

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $99,133.01                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,514.24
         Disbursements to Creditors                             $9,243.23

TOTAL DISBURSEMENTS :                                                                      $13,757.47


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
